DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/071898 in view of JP6116775. As to claims 1 and 3, WO2014/071898 discloses a decorative material for a vehicle (page 6, line 18) comprising a beading portion that includes a tubular fabric 10 (page 3, line 12 and page 4, line 7) surrounding a linear light emitting or light guide body 1 (page 3, line 22); see the Abstract and Fig. 2. However, WO2014/071898 does not include a thermally fusible yarn in its tubular fabric. JP6116775 discloses a decorative material for a vehicle comprising a beading portion that includes a tubular fabric having a thermally fusible yarn; see the Abstract. It would have been obvious to one of ordinary skill in the art to include a thermally fusible warp or weft yarn in in the tubular fabric of WO2014/071898 in view of JP6116775 in order to increase structural integrity since this involves the simple substitution of one known element for another to obtain predictable results.
 As to claim 5, the “L value” is a measurement of color. It would have been obvious to one of ordinary skill in the art to adjust the L value or color of the tubular fabric yarns in WO2014/071898 to a value within the claimed ranges to achieve a desired decorative effect.
As to claims 6 and 7, Fig. 4 of WO2014/071898 discloses the claimed seam allowance features.
As to claim 8, WO2014/071898 discloses a diameter range that encompasses the instantly claimed range; see page 6, lines 4 and 5. Therefore, a prima facie case of obviousness exists. 
As to claim 9, WO2014/071898 discloses this feature at page 3, line 22.
.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/071898 in view of JP6116775 as applied to claim 1 above, and further in view of JP2001316953. The combined prior art of WO2014/071898 in view of JP6116775 discloses the invention substantially as claimed; see the above rejection. However, the combined prior art of WO2014/071898 in view of JP6116775 does not disclose the use of twisted yarns. JP2001316953 discloses the use of twisted yarns of a thermally fusible yarn and a non-thermally fusible yarn. It would have been obvious to one of ordinary skill in the art to use a twisted yarn comprising a thermally fusible yarn and a non-thermally fusible yarn as the yarns in the product of the combined prior art of WO2014/071898 in view of JP6116775 in view of JP2001316953 since this involves the simple substitution of one known element for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783